Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 6, 2019

                                      No. 04-19-00346-CV

                        IN THE INTEREST OF A.J.W., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00863
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The reporter’s record was due May 28, 2019, but was not filed. On June 4, 2019, the
court reporter filed a notification of late record, requesting until June 21, 2019, to file the
reporter’s record. After consideration, we GRANT IN PART the court reporter’s requested
extension and ORDER the court reporter to file the reporter’s record in this court on or before
June 17, 2019. The court reporter is reminded that this is an accelerated appeal of an order
terminating the appellant’s parental rights, which must be disposed of by this court within 180
days of the date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2. Given the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court